Title: From Alexander Hamilton to William S. Smith, 27 March 1800
From: Hamilton, Alexander
To: Smith, William Stephens



Sir,
N. York March 27th. 1800

Your letter of the 17th. instant, with its enclosures has been received.
I am, for my own part prefectly satisfied with the representation given by the Major, of the conduct of your officers in the affair at Elisabeth town—but as an account of it has made its appearance in the public papers, which has represented the matter to their disadvantage, I think you are interested for the honor of your regiment in contradicting it or in destroying the bad impressions it is calculated to make. I have for this purpose drawn the enclosed, which you will have published in some Newspaper in E town, if any there be, or in its Neighbourhood. It is not my wish that you should give it the formal sanction of your signature, but simply that the Editor may know that from you his information is derived.
Colo. Smith

